

EXHIBIT 10.2


AMENDED AND RESTATED
CITIZENS FINANCIAL GROUP, INC.
2014 OMNIBUS INCENTIVE PLAN
AS OF JUNE 20, 2019


Section 1.Purpose. The purpose of the Citizens Financial Group, Inc. 2014
Omnibus Incentive Plan (the “Plan”) is to motivate and reward employees and
other individuals to perform at the highest level and contribute significantly
to the success of Citizens Financial Group, Inc. (together with its subsidiaries
and any and all successor entities, the “Company”), thereby furthering the best
interests of the Company and its shareholders.
Section 2.    Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
(a)    “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award,
Deferred Award, Other Cash-Based Award or Other Share-Based Award granted under
the Plan.
(b)    “Applicable Laws” means the laws, rules, regulations and other
requirements related to or implicated by the administration of the Plan under
applicable state corporate law; United States federal and state securities laws,
including the Exchange Act; the Code; the Dodd-Frank Act; United States federal
and state banking laws, including the Bank Holding Company Act; any rules of
stock exchange or quotation system on which the Shares are listed or quoted; any
banking law regulations, including rules, regulations and guidance from the
Federal Reserve Board; any other applicable rules, regulations or guidance
promulgated by an administrative agency or commission or other governmental
authority; and the applicable laws and regulations of any foreign country or
jurisdiction where Participants provide services or where Awards are granted
under the Plan.
(c)    “Award Agreement” means any agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant.
(d)    “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.
(e)    “Beneficiary” means a Person entitled to receive payments or other
benefits or exercise rights that are available under the Plan in the event of
the Participant’s death. If no such Person can be named or is named by the
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at the Participant’s death, such Participant’s Beneficiary shall be
such Participant’s estate.
(f)    “Board” means the board of directors of the Company.
(g)     “Change of Control” means the occurrence of any one or more of the
following events, except as otherwise provided in the Participant’s Award
Agreement:
(i)    any Person, other than an employee benefit plan or trust maintained by
the Company, becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than 50% of the combined voting power of the
Company’s outstanding securities entitled to vote generally in the election of
directors;


1
    

--------------------------------------------------------------------------------




(ii)    at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board and any new member of the
Board whose election or nomination for election was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
so approved, cease for any reason to constitute a majority of members of the
Board; or
(iii)    the consummation of (A) a merger or consolidation of the Company with
any other corporation or entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or, if applicable, the ultimate parent thereof) at least 50% of the
combined voting power and total fair market value of the securities of the
Company or such surviving entity or parent outstanding immediately after such
merger or consolidation, or (B) any sale, lease, exchange or other transfer to
any Person of assets of the Company, in one transaction or a series of related
transactions, having an aggregate fair market value of more than 50% of the fair
market value of the Company and its subsidiaries (the “Company Value”)
immediately prior to such transaction(s), but only to the extent that, in
connection with such transaction(s) or within a reasonable period thereafter,
the Company’s shareholders receive distributions of cash and/or assets having a
fair market value that is greater than 50% of the Company Value immediately
prior to such transaction(s).
Notwithstanding the foregoing or any provision of any Award Agreement to the
contrary, for any Award that provides for accelerated distribution on a Change
of Control of amounts that constitute “deferred compensation” (as defined in
Section 409A of the Code and the regulations thereunder), if the event that
constitutes such Change of Control does not also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets (in either case, as defined in
Section 409A of the Code), such amount shall not be distributed on such Change
of Control but instead shall vest as of the date of such Change of Control and
shall be paid on the scheduled payment date specified in the applicable Award
Agreement, except to the extent that earlier distribution would not result in
the Participant who holds such Award incurring interest or additional tax under
Section 409A of the Code.
(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.
(i)    “Committee” means the compensation committee of the Board unless another
committee is designated by the Board. If there is no compensation committee of
the Board and the Board does not designate another committee, references herein
to the “Committee” shall refer to the Board.
(j)    “Consultant” means any individual, including an advisor, who is providing
services to the Company or any Subsidiary, other than as an Employee or
non-employee Director, or who has accepted an offer of service or consultancy
from the Company or any Subsidiary.
(k)    “Converted Award” means an award granted under The Royal Bank of Scotland
Group plc 2010 Long Term Incentive Plan or The Royal Bank of Scotland Group


2
    

--------------------------------------------------------------------------------




plc 2010 Deferral Plan to any Employee or any other individual who provides
services to the Company that is converted into an award underlying Shares upon
the Company’s initial public offering, subject to the terms of applicable
governing plan documents.
(l)    “Covered Employee” means an individual who is, for a given fiscal year of
the Company, (i) a “covered employee” within the meaning of Section 162(m) of
the Code or (ii) designated by the Committee by not later than 90 days following
the start of such year (or such other time as may be required or permitted by
Section 162(m) of the Code) as an individual whose compensation for such fiscal
year may be subject to the limit on deductible compensation imposed by Section
162(m) of the Code.
(m)    “Deferred Award” shall mean an Award granted pursuant to Section 10.
(n)    “Director” means any member of the Company’s Board.
(o)    “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, as amended from time to time, and the rules, regulations
and guidance thereunder.
(p)    “Effective Date” means the effective date of the Company’s initial public
offering.
(q)    “Employee” means any individual, including any officer, employed by the
Company or any Subsidiary or any prospective employee or officer who has
accepted an offer of employment from the Company or any Subsidiary, with the
status of employment determined based upon such factors as are deemed
appropriate by the Committee in its discretion, subject to any requirements of
the Code or Applicable Laws.
(r)    “Employment Agreement” means any employment, severance, consulting or
similar agreement (including any offer letter) between the Company or any
Subsidiary and the Participant.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.
(t)    “Fair Market Value” means (i) with respect to Shares, the closing price
of a Share on the day prior to the grant date or vesting, settlement or exercise
date, as applicable (or, if there is no reported sale on such prior day, on the
last preceding date on which any reported sale occurred), on the principal stock
market or exchange on which the Shares are quoted or traded, or if Shares are
not so quoted or traded, fair market value of a Share as determined by the
Committee, and (ii) with respect to any property other than Shares, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee.


(u)    “Incentive Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to the provisions of Section
6, that meets the requirements of Section 422 of the Code.


3
    

--------------------------------------------------------------------------------




(v)    “Intrinsic Value” with respect to an Option or SAR Award means (i) the
excess, if any, of the price or implied price per Share in a Change of Control
or other event over (ii) the exercise or hurdle price of such Award multiplied
by (iii) the number of Shares covered by such Award.


(w)    “Non-Qualified Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to Section 6, that is not an
Incentive Stock Option.
(x)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
(y)    “Other Cash-Based Award” means a cash Award granted pursuant to Section
11, including cash awarded as a bonus or upon the attainment of specified
performance criteria or otherwise as permitted under the Plan.
(z)    “Other Share-Based Award” means an Award granted pursuant to Section 11
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Committee.
(aa)    “Participant” means the recipient of an Award granted under the Plan.
(bb)    “Performance Award” means an Award granted pursuant to Section 9.
(cc)    “Performance Period” means the period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
measured.
(dd)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.
(ee)    “Restricted Stock” means any Share granted pursuant to Section 8.
(ff)    “Returning Shares” means any Converted Award that is forfeited, expires,
terminates, otherwise lapses or is settled for cash, in whole or in part,
without the delivery of Shares, subject to the terms of applicable governing
plan documents.     
(gg)    “RSU” means a contractual right granted pursuant to Section 8 that is
denominated in Shares. Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in cash, Shares or a combination thereof.
Awards of RSUs may include the right to receive dividend equivalents.
(hh)    “SAR” means any right granted pursuant to Section 7 to receive upon
exercise by the Participant or settlement, in cash, Shares or a combination
thereof, the excess of (i) the Fair Market Value of one Share on the date of
exercise or settlement over (ii) the exercise or hurdle price of the right on
the date of grant, or if granted in connection with an Option, on the date of
grant of the Option.




4
    

--------------------------------------------------------------------------------




(ii)    “SEC” means the Securities and Exchange Commission.
(jj)    “Section 162(m) Compensation” means “qualified performance-based
compensation” under Section 162(m) of the Code.
(kk)    “Shares” means shares of the Company’s common stock, $0.01 par value per
Share.
(ll)    “Subsidiary” means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company, directly or
indirectly, has a significant equity interest, in each case as determined by the
Committee and (iii) any other company which the Committee determines should be
treated as a “Subsidiary.”


(mm)    “Substitute Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or other
business acquired by the Company or with which the Company combines.
Section 3.    Eligibility.
(a)    Any Employee, Consultant or any other individual who provides services to
the Company or any Subsidiary shall be eligible to be selected to receive an
Award under the Plan, to the extent an offer of an Award or a receipt of such
Award is permitted by Applicable Laws or accounting rules and regulations.
(b)    Holders of options and other types of awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grants of Substitute Awards under the Plan to the extent permitted under
applicable regulations of any stock exchange on which the Company is listed.
Section 4.    Administration.
(a)    Administration of the Plan. The Plan shall be administered by the
Committee, which shall be appointed by the Board. All decisions of the Committee
shall be final, conclusive and binding upon all parties, including the Company,
its shareholders, Participants and any Beneficiaries thereof. The Committee may
issue rules and regulations for administration of the Plan. It shall meet at
such times and places as it may determine.
(b)    Composition of Committee. To the extent necessary or desirable to comply
with Applicable Laws and other applicable regulatory regimes, any action by the
Committee shall require the approval of Committee members who are
(i) independent, within the meaning of and to the extent required by applicable
rulings and interpretations of the applicable stock market or exchange on which
the Shares are quoted or traded; (ii) a non-employee Director within the meaning
of Rule 16b-3 under the Exchange Act; and (iii) an outside Director pursuant to
Section 162(m) of the Code. The Board may designate one or more Directors as
alternate members of the Committee who may replace any absent or disqualified
member at any meeting of the Committee. To the extent permitted by Applicable
Laws, including under Section 157(c) of the Delaware General Corporation Law,
the Committee may delegate to one or more officers of the Company the authority
to grant Options and SARs or other Awards in the form of Share rights, except
that such delegation shall not be applicable to any Award for a Person then
covered by Section 16 of the Exchange Act, and the Committee may delegate to one
or more committees of the Board (which may consist


5
    

--------------------------------------------------------------------------------




of solely one Director) the authority to grant all types of Awards, in
accordance with Applicable Laws.


(c)    Authority of Committee. Subject to the terms of the Plan and Applicable
Laws, the Committee (or its delegate) shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards
(including Substitute Awards) to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, Shares, other Awards, other property, net settlement, or any
combination thereof, or canceled, forfeited or suspended, and the method or
methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent and under what circumstances
cash, Shares, other Awards, other property and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) amend terms or
conditions of any outstanding Awards or portion thereof, including without
limitation, to accelerate the time or times at which the Award becomes vested,
unrestricted or may be exercised; (viii) correct any defect, supply any omission
and reconcile any inconsistency in the Plan or any Award, in the manner and to
the extent it shall deem desirable to carry the Plan into effect; (ix) interpret
and administer the Plan and any instrument or agreement relating to, or Award
made under, the Plan; (x) establish, amend, suspend or waive such rules and
regulations and appoint such agents, trustees, brokers, depositories and
advisors and determine such terms of their engagement as it shall deem
appropriate for the proper administration of the Plan and due compliance with
Applicable Laws or accounting rules and regulations; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan and due compliance with Applicable
Laws or accounting rules and regulations. Notwithstanding anything to the
contrary contained herein, the Board may, in its sole discretion, at any time
and from time to time, grant Awards or administer the Plan. In any such case,
the Board shall have all of the authority and responsibility granted to the
Committee herein.


Section 5.    Shares Available for Awards.
(a)    Subject to adjustment as provided in Section 5(c) and except for
Substitute Awards, the maximum number of Shares available for issuance under the
Plan shall not exceed in the aggregate 51,969,949 Shares plus any Returning
Shares.
(b)    If any Award is forfeited, expires, terminates, otherwise lapses or is
settled for cash, in whole or in part, without the delivery of Shares, then the
Shares covered by such forfeited, expired, terminated or lapsed Award shall
again be available for grant under the Plan. For the avoidance of doubt, the
following Shares will not again become available for issuance under the Plan:
(i) any Shares withheld in respect of taxes relating to any Award; (ii) any
Shares tendered or withheld to pay the exercise price of Options; (iii) any
Shares not issued or delivered as a result of the net settlement of SARs; or
(iv) Shares repurchased by the Company on the open market with the cash proceeds
from the exercise of Options.
(c)    In the event that the Committee determines that, as a result of any
dividend or other distribution (whether in the form of cash, Shares or other
securities), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, separation, rights offering, split-up, spin-off,
combination, repurchase or exchange of


6
    

--------------------------------------------------------------------------------




Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, issuance of Shares
pursuant to the anti-dilution provisions of securities of the Company, or other
similar corporate transaction or event affecting the Shares, or of changes in
Applicable Laws, regulations or accounting principles, an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, subject to compliance with Section 409A of the Code, adjust
equitably (including, without limitation, by payment of cash) any or all of:
(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate limit specified in
Section 5(a) and the individual limit specified in Section 5(e);
(ii)    the number and type of Shares (or other securities) subject to
outstanding Awards; and
(iii)    the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(d)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
(e)     The following limits shall apply to the amount that may be awarded to
any Participant during any calendar year, subject to adjustment as provided in
Section 5(c): (i) Options and SARs that relate to no more than 1,000,000 Shares;
(ii) Restricted Stock and RSUs that relate to no more than 1,000,000 Shares;
(iii) Share-based Performance Awards and Other Share-Based Awards that relate to
no more than 1,000,000 Shares; (iv) Share-based Deferred Awards that relate to
no more than 1,000,000 Shares; (v) cash-based Deferred Awards that relate to no
more than $15,000,000; and (vi) cash-based Performance Awards and Other
Cash-Based Awards that relate to no more than $15,000,000.
Section 6.    Options. The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:
(a)    The exercise price per Share under an Option shall be determined by the
Committee at the time of grant; provided, however, that, except in the case of
Substitute Awards, and subject to Section 6(f), such exercise price shall not be
less than the Fair Market Value of a Share on the date of grant of such Option.
(b)    The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant of such Option; provided that the
Committee may (but shall not be required to) provide in an Award Agreement for
an extension of such 10-year term in the event the exercise of the Option would
be prohibited by law on the expiration date.
(c)    Subject to Section 13(i), the Committee shall determine the time or times
at which an Option becomes vested and exercisable in whole or in part.


7
    

--------------------------------------------------------------------------------




(d)    The Committee shall determine the method or methods by which, and the
form or forms, including cash, Shares, other Awards, other property, net
settlement, broker assisted cashless exercise or any combination thereof, having
a Fair Market Value on the exercise date equal to the exercise price of the
Shares as to which the Option shall be exercised, in which payment of the
exercise price with respect thereto may be made or deemed to have been made.
(e)    No grant of Options may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such Options.
(f)    The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code. Incentive
Stock Options may be granted only to employees of the Company or of a parent or
subsidiary corporation (as defined in Section 424(a) of the Code).
Notwithstanding any designation as an Incentive Stock Option, to the extent that
the aggregate Fair Market Value of Shares subject to a Participant’s Incentive
Stock Options that become exercisable for the first time during any calendar
year exceeds $100,000, such excess Options shall be treated as Non-Qualified
Stock Options. For purposes of the foregoing, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant. No Incentive
Stock Options may be issued more than ten years following the earlier of (i) the
date of adoption of this Plan by the Board or (ii) the date of approval of this
Plan by the Company’s shareholders. In the case of a 10% shareholder, the
exercise price per Share under an Incentive Stock Option shall not be less than
110% of the Fair Market Value on the date of grant of such Incentive Stock
Option and the term of such Incentive Stock Option shall not exceed five years
from the date of grant of such Incentive Stock Option.


Section 7.    Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:
(a)    SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
(b)    The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such exercise or hurdle price shall not be less than the Fair Market Value of a
Share on the date of grant of such SAR.
(c)    The term of each SAR shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such SAR.
(d)    Subject to Section 13(i), the Committee shall determine the time or times
at which a SAR may be exercised or settled in whole or in part.
(e)    Upon the exercise of a SAR, the Company shall pay to the Participant an
amount equal to the number of Shares subject to the SAR multiplied by the
excess, if any, of the Fair Market Value of one Share on the exercise date over
the exercise or hurdle price of such SAR. The Company shall pay such excess in
cash, in Shares valued at Fair Market Value, or any combination thereof, as
determined by the Committee.


8
    

--------------------------------------------------------------------------------




(f)    No grant of SARs may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such SARs.
Section 8.    Restricted Stock and RSUs. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine:
(a)    Subject to Section 13(i), the Award Agreement shall specify the vesting
schedule and, with respect to RSUs, the delivery schedule (which may include
deferred delivery later than the vesting date) and whether the Award of
Restricted Stock or RSUs is entitled to voting rights or any other rights.
Shares of Restricted Stock and RSUs shall be subject to such restrictions as the
Committee may impose, which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate.
(b)    The Committee may specify in the applicable Award Agreement that any or
all dividends, dividend equivalents or other distributions, as applicable, paid
on Awards of Restricted Stock or RSUs prior to vesting or settlement, as
applicable, be paid either in cash or in additional Shares and either on a
current or deferred basis and that such dividends, dividend equivalents or other
distributions may be reinvested in additional Shares, which may be subject to
the same restrictions as the underlying Awards; provided, however, that
dividends, dividend equivalents or other distributions, as applicable, on Awards
of Restricted Stock and RSUs with restrictions that lapse as a result of the
achievement of performance conditions shall be deferred until and paid
contingent upon the achievement of the applicable performance conditions.
(c)    Any Share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of shares of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock.
(d)    If, and to the extent the Committee intends that an Award granted under
this Section 8 shall constitute or give rise to Section 162(m) Compensation,
such Award shall be structured in accordance with the requirements of Section 9,
including the performance criteria set forth therein and the Award limitation
set forth in Section 5(e), and any such Award shall be considered a Performance
Award for purposes of the Plan.
(e)    The Committee may provide in an Award Agreement that an Award of
Restricted Stock is conditioned upon the Participant making or refraining from
making an election with respect to the Award under Section 83(b) of the Code. If
a Participant makes an election pursuant to Section 83(b) of the Code with
respect to an Award of Restricted Stock, the Participant shall be required to
file promptly a copy of such election with the Company and the applicable
Internal Revenue Service office.
(f)    The Committee may determine the form or forms (including cash, Shares,
other Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.


9
    

--------------------------------------------------------------------------------




Section 9.    Performance Awards. The Committee is authorized to grant
Performance Awards to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine:
(a)    Performance Awards may be denominated as a cash amount, number of Shares
or a combination thereof and are Awards which may be earned upon achievement or
satisfaction of performance conditions specified by the Committee. In addition,
the Committee may specify that any other Award shall constitute a Performance
Award by conditioning the right of a Participant to exercise the Award or have
it settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. Subject to the terms of
the Plan, the performance goals to be achieved during any Performance Period,
the length of any Performance Period, the amount of any Performance Award
granted and the amount of any payment or transfer to be made pursuant to any
Performance Award shall be determined by the Committee.
(b)    If the Committee intends that a Performance Award should constitute
Section 162(m) Compensation for purposes of this Plan, such Performance Award
shall include a pre-established formula, such that payment, retention or vesting
of the Award is subject to the achievement during a Performance Period or
Performance Periods, as determined by the Committee, of a level or levels of, or
increases in, in each case as determined by the Committee, one or more of the
following performance measures or any other performance measure reasonably
determined by the Committee, with respect to the Company:
(i)    return measures (including, but not limited to, total shareholder return;
return on equity; return on tangible common equity; return on tier 1 common
equity; return on assets or net assets; return on risk-weighted assets; and
return on capital (including return on total capital or return on invested
capital));
(ii)    revenues (including, but not limited to, total revenue; gross revenue;
net revenue; revenue growth; and net sales);
(iii)    income/earnings measures (including, but not limited to, earnings per
share; earnings or loss (including earnings before or after interest, taxes,
depreciation and amortization); gross income; net income after cost of capital;
net interest income; non-interest income; fee income; net interest margin;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); pre- or after-tax
operating income; net earnings; net income or loss (before or after taxes);
operating margin; gross margin; and adjusted net income);
(iv)    expense measures (including, but not limited to, expenses; operating
efficiencies; non-interest expense and operating/efficiency ratios; and
improvement in or attainment of expense levels or working capital levels
(including cash and accounts receivable));
(v)    balance sheet/risk management measures (including, but not limited to,
loans; deposits; assets; tangible equity; charge-offs; net charge-offs;
non-performing assets or loans; risk-weighted assets; classified assets;


10
    

--------------------------------------------------------------------------------




criticized assets; allowance for loans and lease losses; loan loss reserves;
asset quality levels; year-end cash; investments; interest-sensitivity gap
levels; regulatory compliance; satisfactory internal or external audits;
financial ratings; shareholders’ equity; tier 1 capital; and liquidity);
(vi)    cash flow measures (including, but not limited to, cash flow or cash
flow per share (before or after dividends); and cash flow return on investment);
(vii) share price measures (including, but not limited to, share price;
appreciation in and/or maintenance of share price; and market capitalization);
(viii) strategic objectives (including, but not limited to, market share; debt
reduction; operating efficiencies; customer satisfaction; customer growth;
employee satisfaction; research and development achievements; branding; mergers
and acquisitions; succession management; people development; management
retention; dynamic market response; expense reduction initiatives; reductions in
costs; risk management; regulatory compliance and achievements; implementation,
completion or attainment of measurable objectives with respect to research,
development, commercialization, products or projects, production volume levels,
acquisitions and divestitures; factoring transactions; and recruiting and
maintaining personnel); and
(ix)    other measures (including, but not limited to, economic value-added
models or equivalent metrics; economic profit added; gross profits; economic
profit; comparisons with various stock market indices; financial ratios
(including those measuring liquidity, activity, profitability or leverage); cost
of capital or assets under management; and financing and other capital raising
transactions (including sales of the Company’s equity or debt securities;
factoring transactions; sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions)).
Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis, may be established on a corporate-wide basis or with respect to
one or more business units, divisions, subsidiaries or business segments, may be
based on a ratio or separate calculation of any performance criteria and may be
made relative to an index or one or more of the performance goals themselves.
Relative performance may be measured against a group of peer companies, a
financial market index or other acceptable objective and quantifiable indices,
subject to Applicable Laws. Except in the case of an Award intended to qualify
as Section 162(m) Compensation, if the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which the Company conducts its business, or other events or
circumstances render the performance objectives unsuitable, the Committee may
modify the performance objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable. Performance measures may vary from Performance Award to Performance
Award and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative. The Committee shall have the
power to impose such other restrictions on Awards subject to this Section 9(b)
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for Section 162(m) Compensation or requirements of any Applicable
Laws


11
    

--------------------------------------------------------------------------------




or accounting rules and regulations. Notwithstanding any provision of the Plan
to the contrary, with respect to any Award intended to be Section 162(m)
Compensation, the Committee shall not be authorized to increase the amount
payable under any Award to which this Section 9(b) applies upon attainment of
such pre-established formula.
(c)    Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, as determined in the
discretion of the Committee. The Committee shall specify the circumstances in
which, and the extent to which, Performance Awards shall be paid or forfeited in
the event of a Participant’s termination of service.
(d)    Unless otherwise provided in the applicable Award Agreement, the
Committee may provide for the payment of dividend equivalents on Performance
Awards either in cash or in additional Shares, subject in all cases to payment
on a deferred and contingent basis based on the Participant’s earning of the
Performance Shares upon achievement or satisfaction of performance conditions
specified by the Committee with respect to which such dividend equivalents are
paid.
(e)    Performance Awards shall be settled only after the end of the relevant
Performance Period. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with a Performance
Award but, to the extent required by Section 162(m) of the Code, may not
exercise discretion to increase any amount payable to a Covered Employee in
respect of a Performance Award intended to qualify as
Section 162(m) Compensation. Any settlement that changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as Section 162(m) Compensation.
Section 10.    Deferred Awards. The Committee is authorized, subject to
limitations under Applicable Laws, to grant to Participants Deferred Awards,
which may be a right to receive Shares or cash under the Plan (either
independently or as an element of or supplement to any other Award under the
Plan), including, as may be required by any Applicable Laws or as determined by
the Committee, in lieu of any annual bonus that may be payable to a Participant
under any applicable bonus plan or arrangement. The Committee shall determine
the terms and conditions of such Deferred Awards, including, without limitation,
the method of converting the amount of annual bonus into a Deferred Award, if
applicable, and the form, vesting, settlement, forfeiture and cancellation
provisions or any other criteria, if any, applicable to such Deferred Awards.
Shares underlying a Share-denominated Deferred Award, which is subject to a
vesting schedule or other conditions or criteria, including forfeiture or
cancellation provisions, set by the Committee shall not be issued until or
following the date that those conditions and criteria have been satisfied.
Deferred Awards shall be subject to such restrictions as the Committee may
impose (including any limitation on the right to vote a Share underlying a
Deferred Award or the right to receive any dividend, dividend equivalent or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate. The Committee may determine the form or forms (including cash,
Shares, other Awards, other property or any combination thereof) in which
payment of the amount owing upon settlement of any Deferred Award may be made.
Section 11.    Other Cash-Based Awards and Other Share-Based Awards. The
Committee is authorized, subject to limitations under Applicable Laws, to grant
to Participants Other Cash-Based Awards (either independently or as an element
of or supplement to any other Award under the Plan) and Other Share-Based
Awards. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a


12
    

--------------------------------------------------------------------------------




purchase right granted under this Section 11 shall be purchased for such
consideration, paid for at such times, by such methods and in such forms,
including cash, Shares, other Awards, other property, net settlement,
broker-assisted cashless exercise or any combination thereof, as the Committee
shall determine; provided that the purchase price therefore shall not be less
than the Fair Market Value of such Shares on the date of grant of such right.
Section 12.    Effect of Termination of Service or a Change of Control on
Awards.
(a)    The Committee may provide, by rule or regulation or in any applicable
Award Agreement, or may determine in any individual case, the circumstances in
which, and the extent to which, an Award may be exercised, settled, vested, paid
or forfeited in the event of the Participant’s termination of service prior to
the end of a Performance Period or vesting, exercise or settlement of such
Award.
(b)    In the event of a Change of Control, except as otherwise provided in an
Award Agreement, the Committee may provide for: (i) continuation or assumption
of such outstanding Awards under the Plan by the Company (if it is the surviving
corporation) or by the surviving corporation or its parent; (ii) substitution by
the surviving corporation or its parent of awards with substantially the same
terms and value for such outstanding Awards (in the case of an Option or SAR
Award, the Intrinsic Value at grant of such Substitute Award shall equal the
Intrinsic Value of the Award); (iii) acceleration of the vesting (including the
lapse of any restrictions, with any performance criteria or other performance
conditions deemed met at target) or right to exercise such outstanding Awards
immediately prior to or as of the date of the Change of Control, and the
expiration of such outstanding Awards to the extent not timely exercised by the
date of the Change of Control or other date thereafter designated by the
Committee; or (iv) in the case of an Option or SAR Award, cancelation in
consideration of a payment in cash or other consideration to the Participant who
holds such Award in an amount equal to the Intrinsic Value of such Award (which
may be equal to but not less than zero), which, if in excess of zero, shall be
payable upon the effective date of such Change of Control. For the avoidance of
doubt, in the event of a Change of Control, the Committee may, in its sole
discretion, terminate any Option or SAR Awards for which the exercise or hurdle
price is equal to or exceeds the per Share value of the consideration to be paid
in the Change of Control transaction without payment of consideration therefor.


Section 13.    General Provisions Applicable to Awards.
(a)    Awards shall be granted for such cash or other consideration, if any, as
the Committee determines; provided that in no event shall Awards be issued for
less than such minimal consideration as may be required by Applicable Laws.
(b)    Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
(c)    Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Committee in its discretion at the
time of grant, and may be made in a single payment or transfer, in installments
or on a deferred basis, in


13
    

--------------------------------------------------------------------------------




each case in accordance with rules and procedures established by the Committee.
Such rules and procedures may include provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of dividend equivalents in respect of installment or deferred
payments.
(d)    Except as may be permitted by the Committee (except with respect to
Incentive Stock Options) or as specifically provided in an Award Agreement,
(i) no Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 13(e) and (ii) during a Participant’s lifetime, each Award, and each
right under any Award, shall be exercisable only by such Participant or, if
permissible under Applicable Laws, by such Participant’s guardian or legal
representative. The provisions of this Section 13(d) shall not apply to any
Award that has been fully exercised or settled, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
 
(e)    A Participant may designate a Beneficiary or change a previous
Beneficiary designation only at such times as prescribed by the Committee, in
its sole discretion, and only by using forms and following procedures approved
or accepted by the Committee for that purpose.
(f)    All certificates for Shares and/or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or Applicable Laws (including the rules, regulations and other
requirements of the SEC, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws), and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
(g)    The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants as it deems
necessary or appropriate in its sole discretion.
(h)    The Board shall have the power to impose such additional terms,
provisions and restrictions with respect to any Award as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements of any
Applicable Law.
(i)    Except as otherwise provided herein, each Award shall have a minimum
vesting period, as applicable, of one year from the date of grant; provided,
however, that the Committee may provide for earlier vesting upon a Participant’s
termination of employment or service by reason of death or disability, or a
Change of Control (as defined in Section 1(g)).  Notwithstanding any provision
herein to the contrary, 5% of the maximum number of Shares available for
issuance under the Plan shall not be subject to the minimum vesting period
described in the preceding sentence. The provisions of this Section 13(i) shall
not apply to any Award granted prior to the effective date of the amendment to
the Plan incorporating such provisions.
Section 14.    Amendments and Terminations.
(a)    Amendment or Termination of the Plan. Except to the extent prohibited by
Applicable Laws and unless otherwise expressly provided in an Award Agreement or
in the Plan, the Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made


14
    

--------------------------------------------------------------------------------




without (i) shareholder approval if such approval is required by Applicable Laws
(including the rules of the stock market or exchange, if any, on which the
Shares are principally quoted or traded) or (ii) subject to Section 5(c) and
Section 12, the consent of the affected Participant, if such action would
materially adversely affect the rights of such Participant under any outstanding
Award, except (x) to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with
Applicable Laws or accounting rules and regulations or (y) to impose any
“clawback” or recoupment provisions on any Awards in accordance with Section 18.
Notwithstanding anything to the contrary in the Plan, the Committee may amend
the Plan, or create sub-plans, in such manner as may be necessary to enable the
Plan to achieve its stated purposes in any jurisdiction in a tax-efficient
manner and in compliance with local rules and regulations.
 
(b)    Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award shall terminate immediately prior to the
consummation of such action, unless otherwise determined by the Committee.
(c)    Terms of Awards. Notwithstanding anything to the contrary contained in
any other provisions of this Plan, the Committee may waive any conditions or
rights under, amend any terms of, or amend, alter, suspend, discontinue or
terminate any Award theretofore granted, prospectively or retroactively, without
the consent of any relevant Participant or holder or Beneficiary of an Award;
provided, however, that, subject to Section 5(c) and Section 12, no such action
shall materially adversely affect the rights of any affected Participant or
holder or Beneficiary under any Award theretofore granted under the Plan, except
(x) to the extent any such action is made to cause the Plan to comply with
Applicable Laws or accounting rules and regulations, or (y) to impose any
“clawback” or recoupment provisions on any Awards in accordance with Section 18;
provided further, that the Committee’s authority under this Section 14(c) is
limited in the case of Awards subject to Section 9(b), as provided in Section
9(b). Except as provided in Section 9, the Committee shall be authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of events (including the events described in Section 5(c))
affecting the Company, or the financial statements of the Company, or of changes
in Applicable Laws or accounting principles, whenever the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
(d)    No Repricing. Notwithstanding the foregoing, except as provided in
Section 5(c), no action shall directly or indirectly, through cancellation and
exchange for cash or other Awards, regrant, or any other method, reduce, or have
the effect of reducing, the exercise or hurdle price of any Award established at
the time of grant thereof without approval of the Company’s shareholders.
Section 15.    Miscellaneous.
(a)    No Employee, Consultant, Participant or other Person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of employees, Participants or holders or Beneficiaries
of Awards under the Plan. The terms and conditions of Awards need not be the
same with respect to each recipient. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Company,
in its sole discretion, maintains the right to make available future grants
under the Plan.


15
    

--------------------------------------------------------------------------------




(b)    The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. The receipt of any Award under the Plan is not
intended to confer any rights on the receiving Participant except as set forth
in the applicable Award Agreement.
(c)    Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)    The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to the Participant the amount (in cash,
Shares, other Awards, other property, net settlement, or any combination
thereof) of applicable withholding taxes due in respect of an Award, its
exercise or settlement or any payment or transfer under such Award or under the
Plan and to take such other action (including providing for elective payment of
such amounts in cash or Shares by such Participant) as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes;
provided that if the Committee allows the withholding or surrender of Shares to
satisfy the Participant’s tax withholding obligations, the Company shall not
allow Shares to be withheld in an amount that exceeds statutory withholding
rates for federal and state tax purposes, including payroll taxes.
(e)    If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
Person or Award, or would disqualify the Plan or any Award under any Applicable
Law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to Applicable Laws, or if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award Agreement, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and any such Award Agreement shall remain in full force and effect.
(f)    Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g)    No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
Section 16.    Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, subject to its approval by the Board and the shareholder(s) of
the Company.
Section 17.    Term of the Plan. No Award shall be granted under the Plan after
the earliest to occur of (i) the tenth-year anniversary of the Effective Date;
(ii) the maximum number of Shares available for issuance under the Plan have
been issued; or (iii) the Board terminates the Plan in accordance with Section
14(a). However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust,


16
    

--------------------------------------------------------------------------------




suspend, discontinue or terminate any such Award, or to waive any conditions or
rights under any such Award, and the authority of the Board to amend the Plan,
shall extend beyond such date.
Section 18. Cancellation or “Clawback” of Awards. The Committee shall have full
authority to implement any policies and procedures necessary to comply with
Applicable Laws, including but not limited to Section 10D of the Exchange Act,
Section 956 of the Dodd-Frank Act and any rules promulgated thereunder and any
other regulatory regimes. Notwithstanding anything to the contrary contained
herein, the Committee may, to the extent permitted by Applicable Laws or by any
applicable Company policy or arrangement, and shall, to the extent required,
cancel or require reimbursement of any Awards granted to the Participant or any
Shares issued or cash received upon vesting, exercise or settlement of any such
Awards or sale of Shares underlying such Awards.
Section 19.    Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder, and the provisions
of the Plan and any Award Agreement shall be interpreted in a manner that
satisfies the requirements of Section 409A of the Code, and the Plan shall be
operated accordingly. If any provision of the Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition shall be interpreted and deemed amended so as to avoid this
conflict. Notwithstanding anything else in the Plan, if the Board considers a
Participant to be a “specified employee” under Section 409A of the Code at the
time of such Participant’s “separation from service” (as defined in Section 409A
of the Code), and the amount hereunder is “deferred compensation” subject to
Section 409A of the Code, any distribution that otherwise would be made to such
Participant with respect to an Award as a result of such “separation from
service” shall not be made until the date that is six months after such
“separation from service,” except to the extent that earlier distribution would
not result in such Participant’s incurring interest or additional tax under
Section 409A of the Code. If the Award includes a “series of installment
payments” (within the meaning of Section 1.409A-2(b)(2)(iii) of the Treasury
Regulations), the Participant’s right to the series of installment payments
shall be treated as a right to a series of separate payments and not as a right
to a single payment and if the Award includes “dividend equivalents” (within the
meaning of Section 1.409A-3(e) of the Treasury Regulations), the Participant’s
right to the dividend equivalents shall be treated separately from the right to
other amounts under the Award. Notwithstanding the foregoing, the tax treatment
of the benefits provided under the Plan or any Award Agreement is not warranted
or guaranteed, and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with Section 409A of the Code.
Section 20.    Successors and Assigns. The terms of the Plan shall be binding
upon and inure to the benefit of the Company and any successor entity, including
any successor entity contemplated by Section 12.
Section 21.    Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.


17
    